MILLS, Chief Judge.
Delinquency petitions were filed charging E. W., a juvenile, with a burglary, the theft of a calculator, and the theft of a bicycle. We find the challenge to the disposition of the first two charges to be without merit, but we reverse as to the theft of the bicycle.
The evidence established that a bicycle was missing and that the juvenile owner named in the amended petition and his mother identified a bicycle which had been recovered by the police. The evidence also established that E. W. returned home one evening with a bicycle which his mother testified was not his. There was, however, no evidence whatsoever establishing that the specific bicycle found in E. W.’s possession was the bicycle identified by the other boy and his mother. Thus, we agree with appellant’s contention that the judge should have granted the motion for judgment of acquittal as to the theft of the bicycle.
AFFIRMED in part and REVERSED in part.
McCORD and BOOTH, JJ., concur.